*210DISSENTING OPINION BY
SMITH, JUDGE
I regret very much that I can not concur in the opinion of my esteemed associate, Judge Hatfield.
The opinion, as I read it, establishes the principle that if the Government so elects, the dutiable status of an imported dye may be determined by its minor and not its chief use, and that whether the imported dye accomplishes results substantially equal to those accomplished by the domestic product may be determined at the election of the Government by applying the imported and domestic dye to materials for which neither of them is chiefly used.